                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION

 HELEN REYES                                       §
                                                   §
                                                   §
                Plaintiffs,                        §
                                                   §
v.                                                 §           Case No. 6:19-cv-00214-ADA-JCM
                                                   §
 MASON COMPANIES, INC. d/b/a                       §
 MASSEYS d/b/a MASON EASY-PAY                      §
                                                   §           Jury Trial Demanded
                                                   §
                                                   §
                Defendants.                        §
                                                   §


                                     SCHEDULING ORDER


       On
            June 19, 2019                          , the Court conducted a conference in the above

entitled and numbered case. All parties appeared through counsel. As a result of such hearing,

and pursuant to Rule 16, Federal Rules of Civil Procedure, the Court ORDERS that the

following schedule will govern deadlines up to and including the trial of this matter:


       Date             Event
                        Discovery commences on all issues.
June 19, 2019
                        All motions to amend pleadings or to add parties shall be filed on or
July 24, 2019
                        before this date.

                        Fact Discovery Deadline. Fact discovery must be completed by this date.
January 20, 2020
                        Any fact discovery requests must be propounded so that the responses
                        are due by this date.

July 17, 2019           The parties asserting claims for relief shall submit a written offer of
                        settlement to opposing parties on or before this date. All offers of
                        settlement are to be private, not filed, and the Court is not to be advised of
                        the same. The parties are further ORDERED to retain the written
                        offers of settlement and responses as the Court will use these in
                        assessing attorney’s fees and court costs at the conclusion of trial
                     Each party shall complete and file the attached “Notice Concerning
June 26, 2019        Reference to United States Magistrate Judge”
August 19, 2019      Parties with burden of proof to designate Expert Witnesses and provide
                     their expert witness reports, to include all information required by Rule
                     26(a)(2)(B).
August 17, 2019      Each opposing party shall respond, in writing, to the written offer of
                     settlement made by the parties asserting claims for relief by this date.
                     All offers of settlement are to be private, not filed, and the Court is not to
                     be advised of the same. The parties are further ORDERED to retain the
                     written offers of settlement and responses as the Court will use these in
                     assessing attorney’s fees and court costs at the conclusion of trial

September 13, 2019   Parties shall designate Rebuttal Expert Witnesses on issues for which the
                     parties do not bear the burden of proof, and provide their expert witness
                     reports, to include all information required by Rule 26(a)(2)(B).
                     Expert Discovery Deadline. Expert discovery must be completed by this
January 20, 2020     date.
                     Any objection to the reliability of an expert’s proposed testimony under
February 1, 2020     Federal Rule of Evidence 702 shall be made by motion, specifically
                     stating the basis for the objection and identifying the objectionable
                     testimony, not later than 14 days of receipt of the written report of the
                     expert’s proposed testimony or not later than 14 days of the expert’s
                     deposition, if a deposition is taken, whichever is later. The failure to
                     strictly comply with this paragraph will be deemed a waiver of any
                     objection that could have been made pursuant to Federal Rule of
                     Evidence 702

                     All dispositive motions shall be filed and served on all other parties on or
February 20, 2020
                     before this date and shall be limited to 25 pages. Responses shall be filed
                     and served on all other parties not later than 14 days after the service of
                     the motion and shall be limited to 20 pages. Any replies shall be filed and
                     served on all other parties not later than 7 days after the service of the
                     response and shall be limited to 10 pages, but the Court need not wait for
                     the reply before ruling on the motion.

                     By this date the parties shall meet and confer to determine pre-trial
April 15, 2020
                     deadlines, including, inter alia, exchange of exhibit lists, designations of
                     and objections to deposition testimony, and exchange of demonstratives.

                     By this date the parties shall exchange a proposed jury charge and
May 1, 2020          questions for the jury. By this date the parties will also exchange draft
                     Motions in Limine to determine which may be agreed.
                        By this date the parties shall exchange any objections to the proposed
 May 7, 2020            jury charge, with supporting explanation and citation of controlling law.
                        By this date the parties shall also submit to the Court their Motions in
                        Limine.

                        By this date the parties will submit to the Court their Joint Pre-Trial
 May 14, 2020           Order, including the identification of issues to be tried, identification of
                        witnesses, trial schedule provisions, and all other pertinent information.
                        By this date the parties will also submit to the Court their oppositions to
                        Motions in Limine.

                        Final Pre-Trial Conference. The parties shall provide to the Court an
 May 27, 2020
                        agreed jury charge with supported objections of each party, and proposed
                        questions for the jury, at the final Pre-Trial Conference.

                        The Court will attempt to schedule Jury Selection on a day during the
 June 10, 2020
                        week of June 10, 2020               . Otherwise, Jury Selection shall
                        begin at 9:00 a.m. on ________________________.
                                              June 10, 2020



                        Jury Trial Commences
 June 17, 2020




        SIGNED this                  day of _________________________, 20____.




                                            -())5(<&0$16.(
                                            UNITED STATES 0$*,675$7(JUDGE




AGREED:

By:    June 14, 2019
      ____________________________                  By:        June 14, 2019
                                                            ___________________________

       s/ Nathan C. Volheim                                 s/Adam C. Ragan
      Attorneys for Plaintiffs                              Attorneys for Defendants
